Citation Nr: 1642950	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right deviated septum.

4.  Entitlement to service connection for left inguinal hernia.

5.  Entitlement to service connection for residuals of a low back injury.

6.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to January 1991.  He also served in the Mississippi National Guard from September 1972 to August 1991 with several periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
In March 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the undersigned held the record open for sixty days for the receipt of additional evidence.  In June 2016, the undersigned granted the Veteran's request to hold the record open for an additional sixty days; however, he has not submitted any additional evidence to date.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, the Board notes that the Veteran reported at his Board hearing that he was awarded Social Security Administration (SSA) disability benefits.  The basis of this award is not clear from the current record; however, the Veteran indicated that such was based on several disabilities, including his back disorder.  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including any administrative decision on his application for SSA disability benefits and all underlying medical records, should be obtained.

With respect to his bilateral hearing loss and tinnitus, the Veteran contends that such disorders are related to exposure to loud noise while performing his military occupational specialties (MOS), which included grenadier (January 1, 1975, to October 31, 1975), rifleman (November 1, 1975, to June 10, 1977), tractor operator (August 20, 1981, to March 24, 1983), vehicle and power generator mechanic (March 25, 1983, to September 31, 1983), heavy vehicle operator (October 1, 1983, to February 26, 1986; 1990-1991), and heating and boiler mechanic (October 31, 1988, to November 1990).  The Veteran denies exposure to loud noise as a civilian, to include while building mobile homes.  See VA examination (September 2010); Board hearing (March 2016).

Service audiograms show that the Veteran's hearing was normal in February 1978, but that he presented with impaired hearing in November 1982, and that his hearing acuity further declined during examinations in August 1986 and January 1987.  See 38 C.F.R. § 3.385 (defining impaired hearing loss for VA purposes); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from 0 to 20 decibels).

In September 2010, a VA examiner reviewed the record and opined that the Veteran's current hearing loss is "not likely related to military noise exposure."  The examiner explained that the Veteran's civilian work history, but not his military history, was consistent with loud noise exposure.

However, as it appears that the VA examiner's opinion was based on an inaccurate factual premise, the Board finds that such is inadequate to decide the Veteran's claim for service connection for bilateral hearing loss.  Specifically, in noting the Veteran's relevant military noise exposure, the examiner only acknowledged that he was involved with heavy equipment and a mechanic in the 1990-1991 service time at Camp Shelby and was involved with Advanced Individual Training (AIT) in the infantry in the 1973 duty time.  However, it does not appear that the examiner considered the Veteran's various periods of ACDUTRA and INACDUTRA during his service in the National Guard from September 1972 to August 1991.  Furthermore, the examiner erroneously concluded that the Veteran's military history is not consistent with loud noise exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Specifically, VA "concede[s] exposure to hazardous noise" in MOSs such as rifleman (11B), which presents a high probability of noise exposure, and which the Veteran performed from November 1, 1975, to June 10, 1977.  See, e.g., VBA Manual M21-1, III.iv.4.B.4.d.  Additionally, the Veteran's testimony that he first noticed hearing loss while working close to loud engines as a heavy machinery operator suggests that he was also exposed to loud noise as a tractor operator (August 20, 1981, to March 24, 1983), vehicle and power generator mechanic (March 25, 1983, to September 31, 1983), heavy vehicle operator (October 1, 1983, to February 26, 1986; 1990-1991), and heating and boiler mechanic (October 31, 1988, to November 1990).  

Accordingly, an addendum opinion is needed to address whether the Veteran's current bilateral hearing loss resulted from exposure to loud noise during a period of INACDUTRA, ACDUTRA, and/or active duty.  In providing an opinion, the examiner should address the Veteran's report that he first noticed hearing loss while working close to loud engines, beginning as a tractor operator in August 1981, as well as audiograms showing a decrease in hearing acuity between February 1978, November 1982, August 1986, and January 1987. 

The Board finds that an addendum opinion is also needed to address the etiology of the Veteran's tinnitus.  In September 2010, the VA examiner opined that the Veteran's tinnitus is due, in part, to the "same cause as hearing loss."  As the Board found that the examiner's opinion regarding the etiology of the Veteran's hearing loss was predicated on an inaccurate factual premise, the examiner must revisit his opinion regarding the etiology of the Veteran's tinnitus.  See Reonal, supra.

With regard to the Veteran's claimed deviated septum, he testified that his septum has been deviated since he was hit in the face with a shoe while sleeping at AIT.  A deviated septum was initially noted on a periodic examination in August 1986.  Personnel records do not indicate whether the Veteran attended AIT, but do show that, prior to August 1986, he completed training in 1978, 1981, 1984, and 1985.  Additionally, the Veteran was enrolled in a non-resident program at the Army Institute for Professional Development from May 1986 to September 1986.  Personnel records also show that the Veteran had ACDUTRA in May and June of 1985 and 1986 with monthly INACDUTRA.  The Veteran testified that he did not report the injury in service; and prior to the August 1986 examination, service treatment records are silent as to a deviated septum.  Therefore, a VA examination addressing such matter is needed.

Pertinent to the Veteran's claimed left inguinal hernia, or residuals of the same, he reports that he incurred an inguinal hernia due to lifting associated with his MOSs, which included ammunition storage specialist from February 1986 to October 1988.  A left inguinal hernia was initially noted on periodic examination in August 1986; the Veteran was given a physical profile and referred for surgical repair; and his MOS was changed to heating and boiler mechanic on October 31, 1988.  See Surgery Clinic of Hattiesburg (February 4, 1987).  Therefore, a VA examination addressing such matter is needed.

The Board also finds that an addendum opinion is needed to address whether the Veteran's low back residuals are related to an in-service injury.  During an August 2010 VA examination, the Veteran reported back pain since two in-service in back injuries:  changing a tire around 1982 and falling off a large vehicle around the early 1990s.  He also reported that his back pain has continued even after laminectomy in 1998.  The examiner opined that he was unable to relate the current back disorder to the in-service back strain in 1982, because Dr. Windham's February 5, 1998, laminectomy report shows that the Veteran denied a prior history of back problems/injury and reported that his back problems started three months earlier.  As to the second reported injury, the examiner could not opine as to whether the current back disorder was related to falling off a vehicle without resorting to speculation because the incident was not documented.  The Board finds, however, that while the Veteran misreported the date of the second injury (falling off the vehicle in the early 1990s), both injuries are well documented.  

Specifically, as to the first injury, the evidence shows that on August 15, 1982, the Veteran incurred a low back strain while fixing a flat tire during INACDUTRA.  See The Orthopedic Clinic, Dr. Giles (August 18, 1982); Line of Duty Report (September 7, 1982).  As to the second injury, the evidence shows that on June 13, 1986, the Veteran incurred an acute lumbar strain after jumping off a vehicle during ACDTURA and was placed on bed rest for two days.  See Line of Duty Report (June 16, 1986); Individual Sick Slip (June 15, 1986); Service treatment record (June 20, 1986).  In a January 6, 2011, letter, Dr. Windam opined, without rationale, that the Veteran's current back difficulty "could well be related" to his military service.  As the current opinions of record are insufficient to decide the claim, the Board finds that an addendum opinion is needed to address whether the Veteran's in-service back injuries caused his current back disorder.

With regard to the Veteran's claimed heart disorder, on September 25, 1988, he was rushed to the emergency room after reporting chest pain during an annual fitness test.  Treadmill and cardiac tests and radiological reports show that the Veteran's heart was normal.  See Forrest General Hospital (September 25-26, 1988).  The treating physicians diagnosed musculoskeletal chest pain and ruled out angina and myocardial infarction.  See id.; see also Line of Duty Report (September 12, 1990) (chest pain).  A chest x-ray shows that he Veteran's heart was normal in February 1998, but he was subsequently diagnosed with coronary artery disease and hypertension and suffered myocardial infarctions in May 2004, June 2007, and May 2008.  See Baptist Memorial Hospital (February 13, 1998); North Mississippi Medical Center (May 24, 2004).  In March 2016, the Veteran reported chest pain since service and that, while hospitalized for chest pain in September 1988, a physician told him he had suffered a heart attack.  Notwithstanding the inconsistency between the treatment records ruling out myocardial infarction and the Veteran's report of a heart attack, the Board finds that a VA examination is needed to determine whether any current heart disorder is related to an in-service injury.

Finally, in May 2016, the Veteran's representative asserted that there may be outstanding service personnel and treatment records.  See Brief, 7-10 (May 2016).  Specifically, the representative asserted that service personnel records documenting ACDUTRA and INACDUTRA from July 1984 to June 1989 are missing.  Id. at 8.  The Board finds, however, that such records were uploaded VBMS on December 16, 2015.  See VBMS, Document ID: B2E22683-6E84-4B85-B539-FD971CE5198D, p11.  The Board further finds that the record contains service personnel records documenting all periods of active duty, ACDUTRA and INACDUTRA, and that there are no outstanding service personnel records.  See, e.g., Service personnel records (received November 20, 1982; November 19, 2009; December 15, 2015).  The representative did not indicate what service treatment records are missing or what they might show, but instead conclusorily asserted that "service medical records appear to be missing."  See Brief, 8 (May 2016).  Without more, the Board finds that additional development for service treatment records is not necessary, particularly, where, as here, the AOJ requested and obtained all identified military and civilian treatment records dated during the Veteran's service.  

However, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  In this regard, the undersigned held the record open following the Board hearing in order to allow the Veteran to submit additional records.  In requesting an extension to submit such records, in April 2016, the Veteran reported that he had appointments in May with Dr. Thompson and at Forrest General Hospital.  As such, the Veteran should be invited to submit such records, or authorize VA to obtain them on his behalf.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding records relevant to the claims on appeal, to include those from his May 2016 appointments with Dr. Thompson and at Forrest General Hospital.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)

3.  With respect to the Veteran's bilateral hearing loss and tinnitus claims, return the claims file to the VA examiner who conducted the Veteran's September 2010 VA audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the September 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(i)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss resulted from exposure to loud noise during a period of INACDUTRA, ACDUTRA, and/or active duty.

The examiner should address the Veteran's report that he first noticed hearing loss while working close to loud engines, beginning as a tractor operator in August 1981, as well as the audiograms showing a decrease in hearing acuity between February 1978, November 1982, August 1986, and January 1987.  The examiner should also address the whether exposure to loud noise in performance of the following military occupational specialties impacted the Veteran's hearing acuity: rifleman (November 1, 1975, to June 10, 1977), tractor operator (August 20, 1981, to March 24, 1983), vehicle and power generator mechanic (March 25, 1983, to September 31, 1983), heavy vehicle operator (October 1, 1983, to February 26, 1986; 1990-1991), and heating and boiler mechanic (October 31, 1988, to November 1990).  

(ii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus resulted from exposure to loud noise during a period of INACDUTRA, ACDUTRA, and/or active duty.

The examiner's report must include a complete rationale for all opinions expressed.

4.  With respect to the Veteran's deviated septum, he should be afforded a VA examination by an appropriate medical professional so as to determine the nature and etiology of such claimed disorder.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

 (A)  The examiner should identify any deviated septum disorder the Veteran has had since September 2009.

 (B)  For any deviated septum disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder resulted from (i) an injury incurred during a period of INACDUTRA, ACDUTRA, or active duty or (ii) a disease incurred during a period of ACDUTRA or active duty.

The examiner should be advised that the term "injury" denotes harm from external trauma rather than a degenerative process, and that the term "trauma" commonly refers to the application of external force or violence.

The examiner should address the Veteran's diagnosis of deviated septum in August 1986 as well as his report that he has had a deviated septum since he was hit in the face while at a military school.

The examiner's report must include a complete rationale for all opinions expressed.

5.  With respect to the Veteran's inguinal hernia, he should be afforded a VA examination by an appropriate medical professional so as to determine the nature and etiology of such claimed disorder.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

 (A)  The examiner should identify any inguinal hernia, or hernia residuals, the Veteran has had since September 2009.

 (B)  For any inguinal hernia, or hernia residuals, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder resulted from (i) an injury incurred during a period of INACDUTRA, ACDUTRA, or active duty or (ii) a disease incurred during a period of ACDUTRA or active duty.

The examiner should be advised that the term "injury" denotes harm from external trauma rather than a degenerative process, and that the term "trauma" commonly refers to the application of external force or violence.

The examiner should address the Veteran's diagnosis of inguinal hernia in August 1986 as well as his report that the hernia is due to heavy lifting associated with his military occupational specialties, which included ammunition storage specialist from February 1986 to October 1988, and the fact that the Veteran's military occupational specialty was changed to hearing boiler mechanic in October 1988.  The examiner's report must include a complete rationale for all opinions expressed.

6.  With respect to the Veteran's low back claim, return the claims file to the VA examiner who conducted the Veteran's August 2010 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the August 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Thereafter, the examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that any back disorder present since September 2009 resulted from (i) an injury incurred during a period of INACDUTRA, ACDUTRA, or active duty or (ii) a disease incurred during a period of ACDUTRA or active duty.

The examiner should be advised that the term "injury" denotes harm from external trauma rather than a degenerative process, and that the term "trauma" commonly refers to the application of external force or violence.

The examiner should address the above-referenced lumbar strains in 1982 and 1986; the Veteran's report of back pain since such injuries; and Dr. Windam's January 6, 2011, opinion that the Veteran's current back difficulty could well be related to his military service.  The examiner's report must include a complete rationale for all opinions expressed.

7.  With respect to the Veteran's heart disorder, he should be afforded a VA examination by an appropriate medical professional so as to determine the nature and etiology of such claimed disorder.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

 (A)  The examiner should identify any heart disorder the Veteran has had since September 2009.

 (B)  For any heart disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder resulted from (i) an injury incurred during a period of INACDUTRA, ACDUTRA, or active duty or (ii) a disease incurred during a period of ACDUTRA or active duty.

The examiner should be advised that the term "injury" denotes harm from external trauma rather than a degenerative process, and that the term "trauma" commonly refers to the application of external force or violence.

The examiner should address the above-referenced diagnosis of chest pain musculoskeletal chest pain in September 1988, as well as his report that while hospitalized in September 1988, a physician told him he had suffered a heart attack.  The examiner's report must include a complete rationale for all opinions expressed.

8.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




